DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-15, 20, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Piasente (EP 2181843).
Regarding claims 1-3, Piasente teaches a multilayer film having an inner film face and an outer film face (page 3, paragraph [0015]), the film comprising an inner skin layer (page 3, paragraph [0015]); a core layer having a thickness which is a majority of a thickness of the multilayer film structure (page 3, paragraph [0015], page 5, paragraphs [0042], [0043]), wherein said core is optionally voided (page 3, paragraph [0018]); an outer skin layer which is optionally a printable layer (page 3, paragraph [0015]); optionally, an inner intermediate layer interposed between the inner skin layer and the core layer (page 3, paragraph [0020], page 4, paragraph [0026]); and protrusion creating particles in the inner skin layer (page 3, paragraphs [0015], [0016]).
Piasente does not disclose wherein said inner film face has a surface roughness characterized by a coefficient of roughness (CR) of ≥ 0.02 or a Parker Print Surf roughness of at least 2 µm.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in roughness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the roughness of Piasente in order to significantly reduce or eliminate the tendency of adjacent labels made from said films sticking together (Piasente, page 3, paragraph [0016]).
Regarding claim 5, Piasente teaches wherein said protrusion creating particles comprise a material selected from the group consisting of poly(methyl methacrylate), silica and combinations thereof (page 4, paragraphs [0028], [0036]).
Regarding claim 6, Piasente teaches wherein a layer containing the protrusion creating particle has a thickness of up to 50% of an average particle diameter (page 4, paragraph [0033]).
Regarding claim 7, Piasente teaches wherein said protrusion creating particles are spherical (page 4, paragraph [0028]).
Regarding claim 8, Piasente teaches wherein the inner skin layer is the inner film face and comprises the protrusion creating particles (page 3, paragraphs [0015], [0016]).
Regarding claim 9, Piasente teaches wherein the inner skin layer has a protective sealant layer (page 3, paragraph [0020], page 4, paragraph [0026]) optionally comprising at least one of antistatic agent and inorganic filler (page 4, paragraph [0029]), wherein a thickness of said protective sealant layer is 1.0 to 15 µm which reads on Applicant’s claimed range of 0.5 to 4 µm (page 3, paragraph [0020], page 4, paragraph [0026], page 5, paragraph [0042]).
Regarding claim 10, Piasente teaches wherein the inner skin layer has a protective sealant layer wherein the protective sealant layer comprises a polymer selected to seal with polypropylene (page 3, paragraph [0020], page 4, paragraph [0026]).
Regarding claim 11, Piasente teaches wherein the core layer comprises a polypropylene homopolymer (page 3, paragraph [0015]) and optionally a voiding agent (page 3, paragraph [0018]).
Regarding claim 12, Piasente teaches wherein the core layer comprises a voiding agent selected from the group consisting of calcium carbonate and polybutylene terephthalate (page 3, paragraph [0018]).
Regarding claim 13, Piasente teaches wherein the inner intermediate layer is present and comprises the protrusion creating particles (page 3, paragraph [0020], page 4, paragraphs [0026], [0029]) and a coating (page 3, paragraph [0021]).
Regarding claim 14, Piasente teaches wherein said inner intermediate layer has a sealant layer with carrier resin for the protrusion creating particles (page 3, paragraphs [0020], [0021], page 4, paragraphs [0026], [0029]), and wherein the carrier resin is propylene homopolymer (page 3, paragraph [0020], page 4, paragraph [0026]).
Regarding claim 15, Piasente teaches wherein the multilayer film further comprises an outer intermediate layer which is interposed between said core layer and said outer skin layer, wherein said outer intermediate layer improves bonding between the core layer and said outer skin layer (page 3, paragraphs [0020], [0021], page 4, paragraph [0026]).
Regarding claim 20, Piasente teaches wherein printed indicia are applied to an outer surface of the outer skin layer, which comprises a printable layer, wherein the printable layer comprises at least one member selected from propylene homopolymer and propylene copolymer (page 3, paragraph [0015]), and further wherein a thickness of the layer is 0.5 to 5.0 µm which reads on Applicant’s claimed range of 0.5 to 4.5 µm (page 5, paragraph [0042]).
Regarding claim 23, Piasente teaches wherein the film thickness is from about 18 µm to about 120 µm which reads on Applicant’s claimed range of 15-160 µm (page 5, paragraph [0043]).
Regarding claim 24, Piasente teaches wherein the inner skin layer contains the protrusion creating particles (page 3, paragraphs [0015], [0016], page 4, paragraph [0028]).
Regarding claim 25, Piasente teaches wherein the multilayer film is configured for use as a label in In-mold labelling (page 5, paragraph [0044]). 
Regarding claim 26, Piasente teaches wherein the multilayer film is configured for use as a label in In-mold labelling (page 5, paragraph [0044]). 
The limitation “effective to provide a label bond strength to a container of at least 200 g/inch" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The label of Piasente is capable of providing a label bond strength to a container of at least 200 g/inch in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  Being that the label of Piasente and Applicant are the same structurally, they would as a result be capable of the same use.  
Regarding claim 27, Piasente teaches a method of producing a multilayer film having an inner film face and an outer film face (page 3, paragraph [0015]), the film comprising an inner skin layer (page 3, paragraph [0015]); a core layer having a thickness which is a majority of a thickness of the multilayer film structure (page 3, paragraph [0015], page 5, paragraphs [0042], [0043]), wherein said core is optionally voided (page 3, paragraph [0018]); an outer skin layer which is optionally a printable layer (page 3, paragraph [0015]); optionally, an inner intermediate layer interposed between the inner skin layer and the core layer (page 3, paragraph [0020], page 4, paragraph [0026]); and protrusion creating particles in the inner skin layer (page 3, paragraphs [0015], [0016]), said method comprising providing the inner skin layer (page 3, paragraph [0015]); optionally providing an inner intermediate layer on the inner skin layer (page 3, paragraph [0020], page 4, paragraph [0026]) and providing a core layer on the inner intermediate layer (page 3, paragraphs [0015], [0020], page 4, paragraph [0026); and providing the outer skin layer on the core layer (page 1, paragraph [0015]).
Piasente does not disclose wherein said inner film face has a surface roughness characterized by a coefficient of roughness (CR) of ≥ 0.02 or a Parker Print Surf roughness of at least 2 µm.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in roughness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the roughness of Piasente in order to significantly reduce or eliminate the tendency of adjacent labels made from said films sticking together (Piasente, page 3, paragraph [0016]).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Piasente (EP 2181843) in view of Dou et al. (US Patent Application No. 2019/0299579).
Piasente is relied upon as disclosed above.
Regarding claim 4, Piasente fails to teach wherein said protrusion creating particles have a size of from 8 micrometers to 60 micrometers and a narrow particle size distribution expressed by a coefficient of variation from an average particle size of ± 50%.  However, Dou et al. teach a multilayer film having an inner film face and an outer film face (page 1, paragraph [0013]), the film comprising an inner skin layer; a core layer and an outer skin layer (page 1, paragraph [0013]) and particles in the inner skin layer (page 5, paragraph [0036]), wherein said particle have a size of from 1-12 µm which reads on Applicant’s claimed range of 8 micrometers to 60 micrometers (page 5, paragraphs [0037], [0038]).  
Dou et al. do not disclose wherein a narrow particle size distribution expressed by a coefficient of variation from an average particle size of ± 50%.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in size distribution involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the particle size distribution of Dou et al. in order to provide low surface energy and low tendency to transfer and stick to an adhesive layer (Dou et al., page 5, paragraph [0038]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size of Piasente to that of Dou et al. in order to provide low surface energy and low tendency to transfer and stick to an adhesive layer (Dou et al., page 5, paragraph [0038]).
Regarding claim 16, Piasente fail to teach a laminate wherein an outer member and an inner member are laminated against each other using a water or solvent based adhesive or by extrusion lamination.  However, Dou et al. teach a multilayer film having an inner film face and an outer film face (page 1, paragraph [0013]), the film comprising an inner skin layer; a core layer and an outer skin layer (page 1, paragraph [0013]) and particles in the inner skin layer (page 5, paragraph [0036]), a laminate wherein an outer member and an inner member are laminated against each other using a water or solvent based adhesive or by extrusion lamination (page 2, paragraph [0014], page 7, paragraph [0057]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide a laminate as that of Dou et al. in Piasente in order to use the film for offline printing (Dou et al., page 7, paragraph [0057]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Piasente (EP 2181843) in view of Hendrickson-Benkhoff et al. (US Patent No. 5,512,649).
Piasente is relied upon as disclosed above.
Regarding claim 17, Piasente fails to teach wherein the outer skin layer is a transparent BoPP layer.  However, Hendrickson-Benkhoff et al. teach a multilayer film having an inner film face and an outer film face (col. 2, lines 65-67) comprising an inner skin layer; a core layer and an outer skin layer (col. 2, lines 65-67), wherein the outer skin layer is a transparent BoPP layer (col. 1, lines 4-7, col. 2, lines 65-67, col. 3, lines 10-20, col. 4, lines 45-50).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide a transparent BoPP layer as the outer skin layer of Piasente as that of Hendrickson-Benkhoff et al. in order to improve optical properties (Hendrickson-Benkhoff et al., col. 1, lines 60-65).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Piasente (EP 2181843) in view of Dou et al. (US Patent Application No. 2019/0299579), in further view of Murschall et al. (US Patent No. 5,683,802).
Piasente and Dou et al. are relied upon as disclosed above.
Regarding claim 17, Piasente fails to teach wherein the outer skin layer is a transparent BoPP layer.  However, Murschall et al. teach a multilayer film having an inner film face and an outer film face (col. 3, lines 45-50, col. 9, lines 44-51), the film comprising an inner skin layer; a core layer; an outer skin layer; optionally, an inner intermediate layer interposed between the inner skin layer and the core (col. 9, lines 44-51), wherein the outer skin layer is a transparent BoPP layer (col. 4, lines 9-20).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide a transparent BoPP layer as the outer skin layer of Piasente as that of Murschall et al. in order to provide a high gloss, low haze and low coefficient of friction (Murschall et al., col. 3, lines 35-40).
Regarding claim 18, Piasente fails to teach wherein printed indicia are applied between the outer member, which is transparent, and the inner member.  However, Murschall et al. teach a multilayer film having an inner film face and an outer film face (col. 3, lines 45-50, col. 9, lines 44-51), the film comprising an inner skin layer; a core layer; an outer skin layer; optionally, an inner intermediate layer interposed between the inner skin layer and the core (col. 9, lines 44-51), wherein printed indicia are applied between an outer member, which is transparent, and the inner member (Abstract, claim 13).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide a printed indicia as that of Murschall et al. on Piasente in order to provide a high gloss, low haze and low coefficient of friction (Murschall et al., col. 3, lines 35-40).
Regarding claim 19, Piasente fails to teach wherein the printed indicia are applied: (a) in direct print on an outer surface of the inner member or (b) in reverse print on an inner surface of the outer member.  However, Murschall et al. teach a multilayer film having an inner film face and an outer film face (col. 3, lines 45-50, col. 9, lines 44-51), the film comprising an inner skin layer; a core layer; an outer skin layer; optionally, an inner intermediate layer interposed between the inner skin layer and the core (col. 9, lines 44-51), wherein printed indicia are applied between an outer member, which is transparent, and the inner member (Abstract, claim 13).
The product-by-process limitation “the printed indicia are applied: (a) in direct print on an outer surface of the inner member or (b) in reverse print on an inner surface of the outer member” would not be expected to impart distinctive structural characteristics to the film.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the film of Piasente, as modified by Dou et al., and Murschall et al., possesses the same characteristics as the Applicant’s claimed film.
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide a printed indicia as that of Murschall et al. on Piasente in order to provide a high gloss, low haze and low coefficient of friction (Murschall et al., col. 3, lines 35-40).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Piasente (EP 2181843) in view of Bender et al. (US Patent Application No. 2013/0212983).
Piasente is relied upon as disclosed above.
Regarding claim 21, Piasente fails to teach wherein the outer skin layer comprising printability enhancing coatings applied in one or more layers and comprising resins selected from the group consisting of polyethylene imine, polyurethanes, acrylics, and combinations thereof. However, Bender et al. teach a multilayer film having an inner film face and an outer film face (page 1, paragraph [0011], page 3, paragraph [0039]), the film comprising an inner skin layer; a core layer; an outer skin layer; optionally, an inner intermediate layer interposed between the inner skin layer and intermediate layer (page 3, paragraph [0039]), wherein the outer skin layer comprising printability enhancing coatings applied in one or more layers and comprising acrylic resin (page 7, paragraph [0092]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to us the coating of Bender et al. on the outer skin layer of Piasente in order to improve the film’s printability (Bender et al., page 7, paragraph [0087]).
Regarding claim 22, Piasente fails to teach wherein the outer skin layer comprises the printability enhancing coatings in a thickness of 0.15 to 4 µm each.  However, Bender et al. teach a multilayer film having an inner film face and an outer film face (page 1, paragraph [0011], page 3, paragraph [0039]), the film comprising an inner skin layer; a core layer; an outer skin layer; optionally, an inner intermediate layer interposed between the inner skin layer and intermediate layer (page 3, paragraph [0039]), wherein the outer skin layer comprising printability enhancing coatings applied in one or more layers and comprising acrylic resin (page 7, paragraph [0092]).
Bender et al. do not disclose wherein the printability enhancing coatings in a thickness of 0.15 to 4 µm each.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the thickness of the printability enhancing coatings in order to improve the film’s printability (Bender et al., page 7, paragraph [0087]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to us the coating of Bender et al. on the outer skin layer of Piasente in order to improve the film’s printability (Bender et al., page 7, paragraph [0087]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/18/2022